Case 0:19-cv-61783-UU Document 8 Entered on FLSD Docket 08/08/2019 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 0:19CV61783

Plaintiff:
Elliot Hickey, individually and on behalf of all those similarly situated

vs.

Defendant:
Straley & Otto, P.A.

For:

Jibrael Hindi

The Law Offices Of Jibrael S. Hindi, PLLC
jibrael@jibraellaw.com

110 SE 6th Street, 17th Floor

Ft. Lauderdale, FL 33301

Received by All Broward Process Corp on the 18th day of July, 2019 at 5:55 pm to be served on Straley & Otto,
P.A. c/o Elizabeth G. Trujillo, 2699 Stirling Road, Suite C207, Hollywood - Ft. Lauderdale, FL 33312.

|, Susan Pineiro, do hereby affirm that on the 25th day of July, 2019 at 10:00 am, I:

served a CORPORATION by delivering a true copy of the Summons in a Civil Action, Class Action Complaint
Seeking Injunctive Relief and Statutory Damages, Exhibit, Civil Cover Sheet with the date and hour of
service endorsed thereon by me, to: Sabrina Blanco as receptionist for Straley & Otto, P.A., at the address of:
2699 Stirling Road, Suite C207, Hollywood - Ft. Lauderdale, FL 33312, and informed said person of the
contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:
Server notes recipient was sitting at time of service.

Description of Person Served: Age: 31, Sex: f, Race/Skin Color: white, Height: /, Weight: /, Hair: brown, Glasses: y

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare | have read
the foregoing Return of Service and that the facts stated are true. Notary not required pursuant to F.S. 92.525(2).

Susan Pineiro~ |
1065

| ie

All Broward Process Corp
701 N Fig Tree Lane
Plantation, FL 33317

(954) 214-5194

Our Job Serial Number: BPC-2019001935

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
~ Case 0:19-cv-61783-UU Document 8 Entered on FLSD Docket 08/08/2019 Page 2 of 2
Case 0:19-cv-61783-UU Document 3 .Entered on FLSD Docket 07/17/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Southern District of Florida

Sp p 7 /25{ 2019

ELLIOT HICKEY, individually and on behalf of all
those similarly situated, @O
[O65 OHM
Plaintiff{s) Daur Oe (> ( CWE 7 QR Cte p Fy On St
Ve Civil Action No. 0:19cv61783

STRALEY & OTTO, P.A.,

we] 3) Brown Hedy ) glases

Defendant(s)

ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) STRALEY & OTTO, P.A.
c/o ELIZABETH G. TRUJILLO
2699 STIRLING ROAD, SUITE C207
HOLLYWOOD-FT. LAUDERDALE, FL 33312

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: The Law Offices of Jibrael S. Hindi, PLLC. 110 SE 6th St., Suite 1744, Fort

Lauderdale, FL 33301. Phone: (844)542-7235 Email: tom@jibraellaw.com Fax: (855)
529-9540

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Jul 17, 2019

s/ Esperanza Buchhorst

Deputy Clerk
U.S. District Courts

 

Qerk of Court
